387 U.S. 424 (1967)
UNITED STATES
v.
CONTINENTAL OIL CO.
No. 450.
Supreme Court of United States.
Decided May 29, 1967.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF NEW MEXICO.
Solicitor General Marshall, Assistant Attorney General Turner, Robert B. Hummel, Jerry Z. Pruzansky and Lawrence W. Somerville for the United States.
PER CURIAM.
The judgment is vacated and the case remanded to the United States District Court for the District of New Mexico for further consideration in light of United States v. Pabst Brewing Co., 384 U. S. 546.